Citation Nr: 0907676	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) with old anterior wall myocardial infarction, 
claimed as a disability aggravated by service-connected 
diabetes.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He received the Purple Heart and Army 
Commendation Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied service connection for 
CAD with old anterior wall myocardial infarction and 
entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.

After the Veteran disagreed with both determinations, the RO 
issued a February 2005 statement of the case (SOC) continuing 
the denials, and indicating that the denial of the claim for 
service connection for CAD included on a secondary basis.  
Significantly, in his February 2005 substantive appeal (VA 
Form 9), the Veteran wrote that he wished to appeal only the 
denial of service connection for CAD, and did not wish to 
appeal the denial of SMC based on loss of use of a creative 
organ.  The RO, however, has not closed the appeal and 
certified the issue to the Board.  The Veteran's 
representative has submitted argument on this issue to the 
Board.  Because the RO took actions that lead the Veteran to 
believe that an appeal was perfected, the issue is before the 
Board, notwithstanding the absence of a substantive appeal.  
Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The Veteran's February 2003 claim indicated that he was 
applying for service connection for both a heart condition 
and impotence, secondary to diabetes.  Although the RO 
discussed the issue of impotence or erectile dysfunction in 
the February 2005 SOC, it did not specifically adjudicate 
this issue as a separate claim in either the October 2002 
rating decision or the February 2005 SOC.  The claim for 
service connection for impotence, secondary to diabetes, is 
therefore referred to the RO for appropriate action.

The issue of entitlement to special monthly compensation for 
loss of use of a creative organ is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's CAD is aggravated by his service-connected 
diabetes.


CONCLUSION OF LAW

The criteria for service connection for with old anterior 
wall myocardial infarction have been met on an aggravation 
basis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for CAD, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

In addition, service connection may be granted on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition. See 38 C.F.R. § 
3.310(a).  This includes situations when a service-connected 
condition has chronically aggravated another condition that 
is not service connected, but compensation is only payable 
for the degree of additional disability attributable to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has 
amended 38 C.F.R. § 3.310 to incorporate the Court's decision 
in Allen; except that VA will not concede aggravation unless 
there is medical evidence showing the baseline level of the 
disability before its aggravation by the service connected 
disability. 38 C.F.R. § 3.310(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence does not reflect, and the Veteran has not 
asserted, that service connection is warranted on a direct 
basis; nor is there evidence or contention that CAD is 
proximately due to or the result of his service-connected 
diabetes.  As the Veteran wrote in his substantive appeal, he 
never intended to claim that his diabetes caused his 
myocardial infarction or his CAD; rather, "What I intended 
to claim and continue to pursue is the fact that the diabetes 
is aggravating and continues to make worse my heart 
condition."  The Board will therefore address only whether 
the Veteran's CAD is aggravated by his diabetes.

Private medical records, primarily from Dr. Liang, show that 
the Veteran suffered an acute anterior wall myocardial 
infarction in July 1995, and has exhibited symptoms of CAD 
intermittently since that time.  

VA outpatient treatment (VAOPT) records reflect that diabetes 
was diagnosed in June 2001, based on May 2001 blood test 
results.  The VA treating physician has indicated on multiple 
occasions since the initial diagnosis that he believed the 
Veteran's CAD was related to his service-connected diabetes.  

In September 2003, the VA physician wrote that the Veteran's 
CAD and diabetes were clearly related, as verified by many 
studies and literature indicating that CAD may be the 
presenting manifestation in the metabolic syndrome which 
includes diabetes, hypertension, and hypercholesterolemia.  

The VA physician elaborated in a separate VAOPT of the same 
date that the Veteran's CAD is "related certainly" to his 
diabetes, noting that the Veteran's symptoms were 
longstanding, and that the heart disease was the "flash that 
called everything to everyone's attention."  In July 2004, 
the VA physician wrote that the Veteran had CAD "which I 
feel is related, of course, to his diabetes," noted the 
Veteran's 1995 myocardial infarction, and indicated that the 
Veteran had been followed by Dr. Liang and had metabolic 
syndrome for 10-15 years.  The VA physician reiterated these 
conclusions in a February 2005 VAOPT note.

As the VA physician explained the reasoning for his 
conclusions in light of an accurate characterization of the 
evidence of record, his opinion is entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Moreover, there is no 
contrary medical opinion in the record.  Therefore, with 
reasonable doubt resolved in favor of the Veteran, his CAD 
has been aggravated by his service-connected diabetes.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

As alluded to above, the regulation providing for service 
connection on an aggravation basis was amended effective 
October 10, 2006 to prohibit VA from conceding aggravation 
unless there is medical evidence showing the baseline level 
of the disability before its aggravation by the service 
connected disability.  See 71 Fed. Reg. 52744 (September 7, 
2006) (codified at 38 C.F.R. § 3.310(b) (2008)).  In this 
case, the Veteran applied for service connection for CAD in 
February 2003, prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran.  It appears to have retroactive 
effect.  Hence the old version of the regulation will be 
applied in this decision.

All of the competent medical evidence is to the effect that 
the CAD was aggravated by the service connected diabetes 
mellitus.  Service connection for CAD with old anterior wall 
myocardial infarction, secondary to diabetes is therefore 
granted on an aggravation basis.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.


ORDER

Entitlement to service connection for CAD with old anterior 
wall myocardial infarction, claimed as a disability 
aggravated by service-connected diabetes, is granted on an 
aggravation basis.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

VA treatment records show findings of erectile dysfunction.  
Treatment providers have noted that this disability was 
possibly due to the service connected diabetes mellitus.  
These opinions do not indicate the likelihood that the 
erectile dysfunction is due to diabetes.  An examination is 
therefore needed to obtain such an opinion.

The appeal is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine whether current 
erectile dysfunction is related to the 
service connected diabetes mellitus.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  All indicated 
tests should be provided.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current erectile dysfunction was caused 
or aggravated (made permanently worse) by 
service connected diabetes mellitus, or 
is otherwise related to a disease or 
injury in service.

The examiner should provide a rationale 
for all opinions.

2.  If the benefits sought on appeal are 
not fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


